  Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 1 of 17 PageID #:191



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

GENERATION BRANDS, LLC, VISUAL
COMFORT OF AMERICA, LLC D/B/A
VISUAL COMFORT & CO., MURRAY
FEISS IMPORT, LLC, and SEA GULL
LIGHTING PRODUCTS, LLC,
                                             No. 1:19 cv 006185
                 Plaintiffs,
                                             Hon. Edmond E. Chang
     v.

DÉCOR SELECTIONS, LLC, LIGHTING
COMMERCE, LLC and LARRY
KRAYZMAN,

                 Defendants.



      DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
     PARTIAL MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 2 of 17 PageID #:192




                                        I.      Introduction

        This lawsuit is a pretext to advance Plaintiffs’ anticompetitive scheme to eliminate price

competition for their lighting products. On its face, Plaintiffs’ First Amended Complaint

(“Amended Complaint”) sets forth claims for various trademark violations and for tortious

interference with prospective economic advantage based on Defendants’ sale of Plaintiffs’

products through www.lightingmerchant.com (the “Lighting Merchant website”). 1 None of

Plaintiffs’ claims have merit, and two of the claims fail to satisfy even the minimum pleading

standards. Accordingly, Defendants’ present Partial Motion To Dismiss seeks dismissal under

Fed. R. Civ. P. 12(b)(6) of Count 3 (tortious interference with prospective economic advantage)

and Count 6 (trademark dilution under 765 Ill. Comp. Stat. 1036/65).

        The Amended Complaint is Plaintiffs’ second bite at the apple. Plaintiffs’ original

Complaint included claims for tortious interference with contract and trademark dilution under

federal law. Doc. 1. Those claims were meritless and insufficiently pled, and Defendants filed a

Partial Motion To Dismiss them (Docs. 27-29). Rather than defending the claims, Plaintiffs

responded by filing an Amended Complaint that replaced them with new claims for tortious

interference with prospective economic advantage (Count 3) and trademark dilution under

Illinois state law (Count 6). Doc. 34. These new claims are also meritless and insufficiently

pled.

        Count 3 alleges tortious interference with prospective economic advantage based on

Defendants’ alleged interference in the expected relationships between Plaintiffs and their



1
  Defendant Lighting Commerce operates the Lighting Merchant website. Defendant Larry Krayzman is
a principal of Lighting Commerce. Defendant Décor Selections has no active business operations. This
Motion refers collectively to Defendants because Plaintiffs’ Amended Complaint asserts claims against
Defendants collectively. However, Defendants dispute that Décor Selections and Mr. Krayzman in his
individual capacity have been involved in any accused activities.
    Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 3 of 17 PageID #:193




authorized dealers as well as retail consumers. For multiple reasons, this claim is deficient with

respect to both types of expected relationships.

       As to the authorized dealers, Plaintiffs allege that Defendants knew about Plaintiffs’

expected relationships with those dealers and intentionally induced them to sell products in

breach of Plaintiffs’ Policies that prohibit bulk sales to unauthorized dealers. The knowledge

that Defendants are alleged to have is based on a letter that Plaintiffs sent to Defendants before

the lawsuit, but that letter provides no support for this allegation. Second, the Amended

Complaint lacks specific allegations that Defendants knew about a business expectancy for each

Plaintiff. The four Plaintiffs are described as presenting differentiated circumstances, but the

relevant averments are conclusory, refer collectively to “Plaintiffs,” “Dealers,” and “Policies,”

and do not tie each Plaintiff to the Policies. Third, Plaintiffs do not allege that any of Plaintiffs’

expected business relationships with authorized dealers failed to ripen into a valid business

relationship. Fourth, Plaintiffs fail to allege that Defendants’ purported interference was

“purposeful” in the sense of being improper or wrongful, or driven by something other than their

own legitimate economic interests, which is privileged. As such, Plaintiffs had to plead that

Defendants’ actions were unjustified or malicious, but there are no such allegations.

       Count 3 is also deficient with respect to retail consumers, as the Amended Complaint

fails to allege that Plaintiffs had any reasonable expectation of entering into valid business

relationships with retail consumers. Plaintiffs do not allege that they sell products to retail

consumers, nor do they allege that Defendants knew about Plaintiffs’ expected relationships with

retail consumers. As with authorized retailers, the Amended Complaint does not allege that any

expected relationship with retail consumers failed to ripen into a valid business relationship, or

that Defendants’ alleged interference was purposeful.



                                                   -2-
    Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 4 of 17 PageID #:194




       For both authorized dealers and retail consumers, Plaintiffs’ allegation of damages is

conclusory and insufficient. For example, the Amended Complaint does not cite any expected

relationships that failed to ripen into a valid business relationship that might serve as a basis for

damages.

       Count 6 alleges trademark dilution under Illinois state law. Unlike trademark dilution

under federal law, which can be shown by a mere likelihood of dilution, dilution under Illinois

law requires actual dilution. The Amended Complaint fails to state a claim for dilution under

Illinois law because it does not allege that Defendants’ conduct caused actual dilution.

       Plaintiffs have presented a moving target, shifting claims for strategic reasons. Under

these circumstances, Defendants respectfully submit that Counts 3 and 6 of the Amended

Complaint be dismissed with prejudice and that the case proceed based on the remaining claims.

                                        II.     Background

       The Amended Complaint alleges that Defendants have purchased Plaintiffs’ genuine

products from Plaintiffs’ authorized dealers and have sold them through the Lighting Merchant

website. Doc. 34, ¶¶ 12, 34. There is no allegation that the products sold by Defendants are

counterfeit or non-genuine. Exhibits A and B of the Amended Complaint include images that

appear to be from the Lighting Merchant website. Id., Ex. A at 4-9, Ex. B. These images show

that the Lighting Merchant website uses Plaintiffs’ company/brand names and product

names/identifiers to refer to and provide factual information about the products offered for sale.

       Plaintiffs allege that they have a “Resale Policy,” a “Group Internet Policy,” and

“Unilateral Minimum Advertised Price Policy” (“UMAP policy”; collectively, the “Policies”)

that apply to their authorized dealers. Doc. 34, ¶¶ 24-27, Ex. A at 2-3. Plaintiffs use these

Policies to maintain inflated prices for their products in the marketplace. The Lighting Merchant

website sells Plaintiffs’ products at prices that are below the prices specified by Plaintiffs’

                                                 -3-
    Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 5 of 17 PageID #:195




UMAP policy. See Doc. 34, Ex. A at 2-3. This benefits consumers by providing price

competition in the marketplace. Plaintiffs want to control the prices for their products and loathe

the price competition presented by the Lighting Merchant website. This lawsuit is a veiled effort

to eliminate that price competition.

       On March 11, 2019, Plaintiffs’ counsel sent a letter to Defendants’ counsel on behalf of

“Visual Comfort Group,” a copy of which is Exhibit A the Amended Complaint. Doc. 34, Ex. A

(“Letter”). The Letter asserted that the sale of Visual Comfort Group’s products on the Lighting

Merchant website infringes Visual Comfort Group’s trademarks and copyrights. Id. at 3-9. The

Letter expressly referred to Visual Comfort Group’s Policies (id. at 2-3) and accused Lighting

Merchant of violating the UMAP policy:

       It has come to our client’s attention that your clients, Decor Selections LLC d/b/a
       Lighting Merchant and Larry Krayzman, without any authorization or permission,
       are using the Marks and the Trademarks on the website
       www.lightingmerchant.com, and possibly other websites, to sell the Products and
       violate the UMAPP Policy.

Id. at 3 (emphasis added).

       As noted in the Amended Complaint, Defendants’ counsel responded by letter on

March 15, 2019 denying any violation of Plaintiffs’ rights. Doc. 34 at ¶ 47. In an effort to

resolve the dispute, the following disclaimer was added to the Lighting Merchant website for

products mentioned in the Letter:

       Lightingmerchant.com is not affiliated with Visual Comfort. By offering or
       advertising products on this website, Lighting Merchant does not intend to imply
       any affiliation, legal or otherwise, between itself and Visual Comfort.

E.g., https://lightingmerchant.com/Visual-Comfort-ARN2018BZ_CG-WG at the tab “ABOUT

THE BRAND.”

       Six months later, Plaintiffs filed their original Complaint on September 16, 2019,

asserting claims for federal trademark dilution, tortious interference with contract, and other

                                                -4-
    Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 6 of 17 PageID #:196




trademark violations. Doc. 1. The original Complaint relied on Plaintiffs’ Letter. Doc. 1, Ex. A,

¶¶ 29-33, 45. As part of Plaintiffs’ claim for tortious interference with contract, Plaintiffs

specifically alleged that Plaintiffs’ Resale Policy and Group Internet Policy are binding

contracts. Doc. 1, ¶¶ 44-47.

       In October and November 2019, Defendants contacted the New York Attorney General’s

(“NYAG”) office regarding Plaintiffs’ lawsuit and anticompetitive behavior. Defendants

provided the NYAG’s office with a copy of the original Complaint and informed the NYAG’s

office of Plaintiffs’ allegation that their Policies are binding contracts. To avoid sanction,

Plaintiffs told the NYAG’s office that their Policies are not binding contracts, contradicting the

position they took in their original Complaint.

       On November 12, 2019, Defendants filed a Partial Motion To Dismiss that sought

dismissal of Count 2 (federal trademark dilution), Count 3 (tortious interference with contract),

and the entire complaint against defendant Larry Krayzman. Docs. 27-29. Unable to defend

those meritless claims, Plaintiffs did not oppose Defendants’ Motion and instead filed the

Amended Complaint on December 3, 2019. Doc. 34. The Amended Complaint deleted the

federal trademark dilution and tortious interference with contract claims and replaced them with

Illinois state law trademark dilution (Count 6) and tortious interference with prospective

economic advantage (Count 3) claims.

       During the short history of this lawsuit, Plaintiffs have changed their position on a

fundamental issue for strategic reasons. In the original Complaint, Plaintiffs alleged that their

Policies (or at least their Resale Policy and Group Internet Policy) are binding contracts. Doc. 1,

¶¶ 44-47. After Defendants contacted the NYAG’s office, Plaintiffs tried to avoid sanction by

contradicting their litigation position and asserting to the NYAG’s office that their Policies are



                                                  -5-
     Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 7 of 17 PageID #:197




not binding contracts. Now Plaintiffs have similarly shifted their position in this lawsuit by

replacing Plaintiffs’ prior claim for tortious interference with contract with a similarly meritless

claim for tortious interference with prospective economic advantage.

                                          III.    Argument

        Plaintiffs’ Letter reveals the real motivation behind this lawsuit: Plaintiffs dislike the

price competition presented by the Lighting Merchant website, and they are trying to use their

Policies to maintain inflated prices and to prevent price competition for their products. Doc. 1 &

34, Ex. A at 2-3. The Amended Complaint is not the result of new substantive information.

Rather, it is strategic maneuvering to avoid sanction by the NYAG’s office while still advancing

Plaintiffs’ anticompetitive scheme. The Amended Complaint suffers from the same types of

critical deficiencies as the original Complaint, however. Accordingly, Defendants respectfully

request that the Court dismiss Count 3 (tortious interference with prospective economic

advantage) and Count 6 (trademark dilution under Illinois law) of the Amended Complaint.

A.      Legal Standard For A Motion To Dismiss

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); e.g., ATC

Healthcare Servs., Inc. v. RCM Techs., Inc., 192 F. Supp. 3d 943, 951 (N.D. Ill. 2016) (Chang,

J.) (quoting id.). “[L]egal conclusions and conclusory allegations merely reciting the elements of

the claim are not entitled to this presumption of truth.” McCauley v. City of Chicago, 671 F.3d

611, 616 (7th Cir. 2011) (citing Iqbal, 556 U.S. at 680-81). “Factual allegations must be enough

to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation omitted). “We have interpreted

                                                  -6-
     Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 8 of 17 PageID #:198




Twombly and Iqbal to require the plaintiff to ‘provid[e] some specific facts’ to support the legal

claims asserted in the complaint.” McCauley, 671 F.3d at 616 (quoting Brooks v. Ross, 578 F.3d

574, 581 (7th Cir. 2009)). “Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

B.      The Court Should Dismiss Plaintiffs’ Count 3 (Tortious Interference With
        Prospective Economic Advantage)

        To prevail on a claim for tortious interference with a prospective economic advantage

under Illinois law, a plaintiff must prove:

        (1) [its] reasonable expectation of entering into a valid business relationship;
        (2) the defendant’s knowledge of the plaintiff's expectancy; (3) purposeful
        interference by the defendant that prevents the plaintiff’s legitimate expectancy
        from ripening into a valid business relationship; and (4) damages to the plaintiff
        resulting from such interference.

Fellhauer v. City of Geneva, 568 N.E.2d 870, 878 (Ill. 1991); Zummo v. City of Chicago, 345 F.

Supp. 3d 995, 1009 (N.D. Ill. 2018).

        Plaintiffs’ tortious interference claim concerns Plaintiffs’ expected relationships with

both authorized dealers and retail consumers. Doc. 34 at ¶¶ 59-66. The Amended Complaint

fails to state a claim for both types of relationships.

        1.      No Tortious Interference With Authorized Dealers

                a.      No Knowledge Of Plaintiffs’ Expectancy

        The Amended Complaint alleges that Plaintiffs expected to do business with their

authorized dealers without those dealers breaching the Policies’ prohibition against bulk sales to

unauthorized dealers. Doc. 34, ¶¶ 59-66. The Amended Complaint alleges that, at least since

receiving Plaintiffs’ Letter, Defendants knew about Plaintiffs’ expected relationships with their

authorized dealers and intentionally induced them to sell products in breach of the bulk sales



                                                  -7-
    Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 9 of 17 PageID #:199




provision in the Policies. Id., ¶¶ 63, 64, 60. However, the Letter provides no support for

Plaintiffs’ allegations.

        The Letter does not mention a prohibition against bulk sales. Id., Ex. A. Instead, it

generally states that “authorized distributors are contractually obligated to comply with the

VISUAL COMFORT and FEISS policies and procedures including Visual Comfort’s Group

Resale Policy and Group Internet Dealer Policy.” Id. at 2. Because the Letter provides no basis

for Plaintiffs’ allegation that Defendants knew about the prohibition against bulk sales, the

Amended Complaint fails to plead Defendants’ knowledge of Plaintiffs’ expectancy.

        An additional failure of Count 3 is that the Amended Complaint does not allege that

Defendants knew about a business expectancy for each Plaintiff. Under Plaintiffs’ theory of

tortious interference, Defendants allegedly interfered with the business expectancy of all

Plaintiffs by inducing authorized dealers to violate the Policies. Yet the Amended Complaint

lacks specific allegations that each of the four Plaintiffs are subject to all three Policies. Doc. 34.

Instead, the relevant averments are conclusory and refer collectively to “Plaintiffs,” “Dealers,”

and “Policies.” Id., ¶¶ 24, 59-66.

        Plaintiffs’ Letter is again critical to the allegations about Defendants’ knowledge but is

likewise deficient in this context. Specifically, the Letter states that it is on behalf of “Visual

Comfort Group,” which is not a plaintiff, and does not identify the companies that comprise the

Visual Comfort Group. Id., Ex. A. In fact, the Letter does not mention plaintiffs Generation

Brands or Sea Gull Lighting at all; the body of the Letter refers only to “VISUAL COMFORT”

and “FEISS,” which presumably correspond to plaintiffs Visual Comfort and Murray Feiss

Import. At a minimum, the Amended Complaint’s pleading of the tortious interference claim

through collective references to “Plaintiffs” is insufficient because it provides no allegations



                                                  -8-
    Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 10 of 17 PageID #:200




regarding Defendants’ knowledge of plaintiffs Generation Brands or Sea Gull Lighting. The

Letter also refers to Visual Comfort’s “Group Resale Policy and Group Internet Dealer Policy”

and “UMAPP” policy, without attaching those Policies or stating which Plaintiffs are parties to

which Policies. Id. at 2.

        Furthermore, the Amended Complaint describes the plaintiffs in a differentiated manner

(id., ¶¶ 2-5, 21 2), and avers no relationship between Plaintiff Visual Comfort and the other

plaintiffs. The Court can draw on its judicial experience and common sense to determine that

Plaintiffs’ conclusory and collective allegations regarding Plaintiffs and Policies are insufficient.

Iqbal, 550 U.S. at 679. For example, the Amended Complaint has no allegations to suggest that

Policies that apply to plaintiff Sea Gull Lighting, its authorized dealers, and products sold with

the SEA GULL LIGHTING® mark would also apply to plaintiff Visual Comfort, its authorized

dealers, and its mark.

        Plaintiffs’ theory of tortious interference and collective pleading depend on Defendants

knowing that their conduct would induce all four Plaintiffs’ authorized dealers to breach the

Policies. The Amended Complaint has no specific allegations that tie each Plaintiff to all three

Policies and, therefore, fails to allege that Defendants had knowledge of a business expectancy

for each Plaintiff.



2
 For example, the Amended Complaint avers that Visual Comfort, Murray Feiss Import, and Sea Gull
Lighting own different marks and does not allege that Generation Brands owns any marks:
   • Generation Brands “designs, manufactures, and distributes quality interior and outdoor lighting
        fixtures, lamps, and related products (collectively, the “Products”), and its sole member is
        Quality Home Brands Holding, LLC.” Id. at ¶ 2.
    • Visual Comfort’s “sole member is 40 Clarkson Holdings, LLC,” and it owns the mark VISUAL
        COMFORT & CO.®. Id. at ¶¶ 3, 21.
    • Murray Feiss Import’s sole member is Generation Brands, and it owns the mark FEISS®. Id. at
        ¶¶ 4, 21.
    • Sea Gull Lighting’s sole member is Generation Brands, and it owns the marks SEA GULL
        LIGHTING® and MONTE CARLO®. Id. at ¶¶ 5, 21.

                                                 -9-
      Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 11 of 17 PageID #:201




                   b.      No Purposeful Interference That Prevents Plaintiffs’ Legitimate
                           Expectancy From Ripening Into A Valid Business Relationship

          A claim for tortious interference with prospective economic advantage also requires that

Defendants’ purposeful interference “prevents the plaintiff’s legitimate expectancy from ripening

into a valid business relationship.” E.g., Fellhauer, 568 N.E.2d at 878; Zummo, 345 F. Supp. 3d

at 1009; ATC Healthcare Servs., 192 F. Supp. 3d at 956. “[A] party must allege that the alleged

tortfeasor directed wrongful conduct at a third party business prospect to induce the third party to

end its relationship with the complaining party.” Sunny Handicraft Ltd. v. Envision This!, LLC,

No. 14-cv-1512, 2015 WL 231108, at *8 (N.D. Ill. Jan. 16, 2015); see, e.g., Murnik v. Kabo

Chems., Inc., No. 97 C 1845, 1997 WL 567801, at *3 (N.D. Ill Sep. 4, 1997); Young v. Conn.

Mut. Life Ins. Co., No. 90 C 254, 1990 WL 125496, at *4 (N.D. Ill. Aug. 17, 1990), aff’d, 929

F.2d 703 (7th Cir. 1991); Restatement (Second) of Torts § 766B (1979). 3

          Critically, the Amended Complaint does not allege that any of Plaintiffs’ expected

business relationships with authorized dealers failed to ripen into a valid business relationship.

Doc. 34, ¶¶ 59-66.

                   c.      No Purposeful Interference That Was Improper Or With The
                           Purpose Of Injuring Plaintiffs’ Expectancies

          The Amended Complaint also fails to allege that Defendants’ conduct was “purposeful.”

Under Illinois law, “purposeful” interference refers to conduct that is improper or wrongful.

E.g., ATC Healthcare Servs., Inc. v. RCM Techs., Inc., No. 15 C 08020, 2019 WL 3554009, at *3




3
    The Restatement (Second) of Torts § 766B reads as follows:
          One who intentionally and improperly interferes with another's prospective contractual relation
          (except a contract to marry) is subject to liability to the other for the pecuniary harm resulting
          from loss of the benefits of the relation, whether the interference consists of
                  (a) inducing or otherwise causing a third person not to enter into or continue the
                  prospective relation or
                  (b) preventing the other from acquiring or continuing the prospective relation.

                                                      -10-
   Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 12 of 17 PageID #:202




(N.D. Ill. Aug. 5, 2019); Fidelity Nat’l Title Ins. Co. of N.Y. v. Westhaven Props. P’ship, 898

N.E.2d 1051, 1068 (Ill. App. Ct. 2007) (citing Romanek v. Connelly, 753 N.E.2d 1062, 1073 (Ill.

App. Ct. 2001), and Dowd & Dowd v. Gleason, 693 N.E.2d 358, 371 (Ill. 1998)); Restatement

(Second) of Torts § 766B, Comment a (“In order for the actor to be held liable, this Section

requires that his interference be improper.”). Multiple decisions applying Illinois law have cited

the Restatement (Second) of Torts § 767, which provides examples of improper conduct such as

physical violence, fraudulent misrepresentation, threats of illegal conduct, prosecution, civil or

criminal lawsuits, and violation of business ethics and customs. See, e.g., ATC Healthcare

Servs., 2019 WL 3554009 at *3; Sunny Handicraft, 2015 WL 231108 at *9; Restatement

(Second) of Torts § 767, Comment c.

       Moreover, a “plaintiff must show that defendant acted intentionally with the purpose of

injuring the plaintiff’s expectancy.” Fidelity, 898 N.E.2d at 1067 (citing Romanek, 753 N.E.2d

at 1073). “The lack of specific allegations that the defendants acted with the purpose of injuring

plaintiff's expectancies is fatal to his claim of tortuous interference with an economic

expectancy.” Kapotas v. Better Gov’t Ass’n, 30 N.E.3d 572, 596 (Ill. App. Ct. 2015).

       Count 3 fails because the Amended Complaint does not allege that Defendants’ conduct

was improper—either by word or by reference to examples of culpable conduct such as physical

violence, fraud, or threats of illegal conduct. The Amended Complaint lacks specific allegations

that Defendants acted with the purpose of causing authorized dealers to breach the Policies

because, as shown above, the Letter does not support the allegation that Defendants knew about

the prohibition against bulk sales.

       Fundamentally, Plaintiffs’ allegations merely describe Defendants acting in their own

economic interests, which is privileged conduct. “‘[T]o the extent that a party acts to enhance its



                                                -11-
   Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 13 of 17 PageID #:203




own business interests, it has a privilege to act in a way that may harm the business expectancy

of others and that privilege is greater where no contract exists between the plaintiff and the entity

with which the business relationship is anticipated.’” Fidelity, 898 N.E.2d at 1067-68 (citing

Curt Bullock Builders, Inc. v. H.S.S. Dev., Inc., 586 N.E.2d 1284 (Ill. App. Ct. 1992)).

        The Illinois Supreme Court has stated that, where a defendant’s conduct is privileged, “it

is plaintiff’s burden to plead, as part of [its] prima facie case, that the defendant’s actions were

‘unjustified or malicious.’” Fellhauer, 568 N.E.2d at 878 (citation, brackets, and ellipsis

omitted). “To demonstrate malice in a tortious interference claim, a party ‘must establish that

[the other party] acted with a desire to harm which was unrelated to the interest he was

presumably seeking to protect by bringing about the contract breach.’” Sunny Handicraft, 2015

WL 231108, at *10.

        Under Illinois law, Plaintiffs’ allegations involve privileged conduct—namely,

Defendants acting in their economic self-interest—so Plaintiffs had to plead that Defendants’

actions were unjustified or malicious. The Amended Complaint contains no such allegations,

and thus fails to state a claim for tortious interference.

                d.      No Damages

        The entirety of Plaintiffs’ allegation of damages reads, “As a direct and proximate result

of Defendants’ interference, Plaintiffs have suffered and will continue to suffer damages in an

amount to be proven at trial.” Doc. 34, ¶ 66. This allegation is conclusory and wholly

insufficient. For example, as noted above, Plaintiffs have not alleged that any of their expected

relationships failed to ripen into a valid business relationship. Therefore, Plaintiffs fail to allege

that they were damaged by Defendants’ conduct. ATC Healthcare, 192 F. Supp. 3d at 956.




                                                  -12-
   Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 14 of 17 PageID #:204




       2.      No Tortious Interference With Retail Consumers

               a.      No Reasonable Expectation Of Entering Into A Valid Business
                       Relationship With Retail Consumers And No Knowledge Of
                       Plaintiffs’ Expectancy

       The Amended Complaint alleges that Plaintiffs “sell the Products exclusively through

authorized distributors.” Doc. 34, ¶ 23. There is no allegation that Plaintiffs sell to retail

consumers. In addition, any argument that Plaintiffs had a reasonable expectation of entering

into a valid business relationship with retail consumers would be speculative. As discussed

above, the Lighting Merchant website sells Plaintiffs’ products at prices below Plaintiffs’ UMAP

prices. If retail consumers were not able to buy Plaintiffs’ products at the prices offered by the

Lighting Merchant website, Plaintiffs can only speculate about what such retail consumers would

buy instead. They might buy Plaintiffs’ products from Plaintiffs’ authorized dealers with pricing

in compliance with Plaintiffs’ UMAP policy, or they might buy an entirely different product

instead. As a result, the Amended Complaint fails to allege that Plaintiffs had a reasonable

expectation of entering into a valid business relationship with retail consumers. And because

Plaintiffs have not alleged such a reasonable expectation, a fortiori, Plaintiffs fail to allege that

Defendants knew about such expected relationships.

               b.      No Purposeful Interference That Prevents Plaintiffs’ Legitimate
                       Expectancy From Ripening Into A Valid Business Relationship

       The Amended Complaint does not allege that any expected relationship with retail

consumers failed to ripen into a valid business relationship. In addition, all the reasons why the

Amended Complaint fails to allege “purposeful” interference with respect to authorized dealers

apply equally to retail consumers.

       To the extent that Plaintiffs could be deemed as having a reasonable expectation of

entering into a valid business relationship with retail customers, that would mean that Plaintiffs



                                                 -13-
     Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 15 of 17 PageID #:205




and Defendants are in competition for retail customers. Under that view, Defendants’ conduct

would be privileged as competition, and the Plaintiffs’ tortious interference claim would fail

because of a lack of specific allegations that Defendants’ conduct was unjustified or malicious.

See Restatement (Second) of Torts § 768, Comment c; Fellhauer, 568 N.E.2d at 878.

               c.      No Damages

        As discussed above, the Amended Complaint does not allege that any expected

relationship with a retail consumer failed to ripen into a valid business relationship. Thus,

Plaintiffs fail to allege that they were damaged by Defendants’ conduct. ATC Healthcare Servs.,

192 F. Supp. 3d at 956. Additionally, any attempt by Plaintiffs to cite retail consumers who

bought Plaintiffs products from the Lighting Merchant website instead of from Plaintiffs’

authorized dealers would be speculative, for the pricing-related reasons discussed above.

C.      The Court Should Dismiss Plaintiffs’ Count 6 (Trademark Dilution Under Illinois
        State Law)

        Plaintiffs’ claim for trademark dilution under the Illinois Trademark Registration and

Protection Act (765 Ill. Comp. Stat. 1036/65) should be dismissed because it fails to allege that

Defendants’ conduct has caused actual dilution of Plaintiffs’ trademarks. The Illinois trademark

dilution statute provides that the owner of a famous mark may be entitled to relief if the

defendant’s use of the mark “causes dilution of the distinctive quality of the mark.” 765 Ill.

Comp. Stat. 1036/65(a). Courts have held that this provision, unlike its federal Lanham Act

counterpart, requires that a plaintiff plead and prove actual dilution, as opposed to a likelihood

of dilution. See, e.g., Joshi v. Joshi, No. 18 c 5426, 2019 WL 3554388, at *6 (N.D. Ill. Aug. 1,

2019) (“It also requires that the plaintiff show dilution occurred, as opposed to a likelihood of

dilution.”); Doctor’s Data, Inc. v. Barrett, 170 F. Supp. 3d 1087, 1100 (N.D. Ill. 2016) (“To

succeed on a trademark dilution claim [under Illinois law], ‘proof of actual dilution is


                                                -14-
   Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 16 of 17 PageID #:206




required . . . .’”).

        The Amended Complaint mentions “dilution” only once: “Defendants’ use of the

Trademarks is likely [to] cause dilution of the distinctive quality of the Trademarks . . . .”

Doc. 34, ¶ 86 (emphasis added). There is no allegation that Defendants’ conduct has caused

actual dilution. Therefore, Count 6 of the Amended Complaint should be dismissed.

                                        IV.     Conclusion

        The Amended Complaint is Plaintiffs’ second attempt to state claims involving tortious

interference and trademark dilution, and it should be their last. As explained above, Plaintiffs

filed the Amended Complaint and changed claims for strategic reasons. Under these

circumstances, those claims should be dismissed with prejudice, and Plaintiffs should not be

given another opportunity to amend those claims. See In re 100% Grated Parmesan Cheese

Mktg. & Sales Practices Litig., 393 F. Supp. 3d 745, 755-56 (N.D. Ill. 2019). For the foregoing

reasons, Defendants respectfully request that the Court dismiss with prejudice Count 3 (tortious

interference with prospective economic advantage) and Count 6 (trademark dilution under

Illinois law) of the Amended Complaint under Fed. R. Civ. P. 12(b)(6).




                                                -15-
   Case: 1:19-cv-06185 Document #: 39 Filed: 01/10/20 Page 17 of 17 PageID #:207



Dated: January 10, 2020                   Respectfully submitted,

                                          PERKINS COIE LLP



                                          /s/ Thomas L. Holt
                                          Thomas L. Holt
                                          131 South Dearborn Street, Suite 1700
                                          Chicago, IL 60603-5559
                                          T: (312) 324-8400
                                          F: (312) 324-9400
                                          THolt@perkinscoie.com

                                          Gene W. Lee
                                          (pro hac vice)
                                          1155 Avenue of the Americas, 22nd Floor
                                          New York, New York 10036-2711
                                          T: (212) 261-6825
                                          F: (212) 977-1638
                                          GLee@perkinscoie.com

                                          John H. Gray
                                          (pro hac vice)
                                          2901 N. Central Avenue, Suite 2000
                                          Phoenix, Arizona-2788
                                          T: (602) 351-8092
                                          F: (602) 648-7054
                                          JHGray@perkinscoie.com

                                          Jacob P. Dini
                                          (pro hac vice)
                                          1201 Third Avenue, Suite 4900
                                          Seattle, WA 98101-3099
                                          T: (206) 359-3832
                                          F: (206) 359-4832
                                          JDini@perkinscoie.com




                                       -16-
